 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDMemphis Moldings,Inc., Stairway Div.andJesseWatson,LevyThomas Pack, andFreddieHolcomb.Cases26-CA-2498-1,2498-2, and 2498-3.May 10, 1967DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERS FANNINGAND BROWNOn January 30, 1967, Trial Examiner Louis Libbinissued his Decision in the above-entitled proceeding,finding that the Respondent had engaged in and wasengaging in certain unfair labor practices andrecommending that it cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. He furtherfound that Respondent had not engaged in certainother unfair labor practices alleged in the complaintand recommended dismissal as to them. Thereafter,the Respondent filed exceptions to the Decision anda supporting brief, and the General Counsel filedcross-exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with these cases to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in these cases, and hereby adoptsthe findings, conclusions, and recommendations ofthe Trial Examiner as modified herein.The Trial Examiner concluded that employeesWatson, Pack, and Holcomb were engaged inprotected concerted activity, but not in unionactivities, in refusing to drive at the rate of 5 centsper mile. Accordingly, he found that by dischargingthese men for engaging in the protected concertedactivity of exercising the option given them to rejectthe opportunity to drive at that rate, the Respondentviolated Section 8(a)(1) of the Act. Contrary to theTrial Examiner, however, we are persuaded that, asthe General Counsel contends, the facts found bythe Trial Examiner' establish that the employeeswere engaged in union activities, and that theirdischarge therefor violated Section 8(a)(3) of the Act.It is clear that the negotiating meeting of July 11,1966, was held for the purpose of discussing thewage rate for driving to be paid the three employees.Two of the three, Watson and Pack, attended thatmeeting and at that time informed General ManagerHudspeth that they could not drive for 5 cents permile and preferred to work in the plant, to which heagreed. Shortly thereafter Holcomb, who had notattended the July 11 meeting because he was out oftown on a trip, was informed of the action taken andagreed to go along with the other drivers.It is thus patent that the action taken by theemployees on July 11 was in connection with andunder the aegis of the Union's bargaining activities.2It is therefore unquestionable that in implementingthe July 11 action by rejecting the opportunity todrive on July 21, employees Watson, Pack, andHolcomb were equally engaging in union activities.In view of the circumstances under which theJuly 11 decision was reached by the employees andcommunicated to the Respondent, there can be nodoubt that the Respondent knew of their unionsympathies and activities in connection with theincidentsinvolvedherein.Further,PlantSuperintendent Tucker was aware that these menhad been given the option of accepting or rejecting atruckdriving assignment but at no time had warnedthem that this option was withdrawn anddisciplinary action would be taken if they rejectedsuch an assignment. Nevertheless, on July 21, heasked each in turn if he would drive, and on July 22,each was discharged by Hudspeth for refusing to doso.Accordingly,we are persuaded that theRespondent discharged Watson, Pack, and Holcombfor engaging in union activities, thereby violatingSection 8(a)(3) of the Act as well as Section 8(a)(1).ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner, asmodifiedbelow,and hereby orders that theRespondent,Memphis Moldings, Inc., StairwayDiv.,Memphis, Tennessee, its officers,agents,successors, and assigns, shall take the action setforth in the Trial Examiner's Recommended Order,as herein modified:1.Substitute the following as paragraph 1(a) tothe Trial Examiner's Recommended Order:'The Respondent'sexceptionstotheTrialExaminer'sDecision are in largepart directed to the credibilityresolutions ofthe TrialExaminer.We will not overrule the Trial Examiner'sfindings asto credibilityunless a clearpreponderance of allrelevant evidence convinces us that theywere incorrect. Upon theentire record,such conclusion is not warranted here.StandardDry Wall Products,Inc., 91 NLRB 544, enfd. 188 F.2d 362(C. A. 3).2The Respondent and the Union were engaged at this time innegotiating the terms of a new agreement.As pointed out by theRespondent, after July 16, 1966, the termination date of the priorcontract between the parties under the provisions of thatagreement,its terms continued in effect until a new contract wasentered into by the parties.164 NLRB No. 74 MEMPHIS MOLDINGS, INC.525"(a)Dischargingorotherwisediscriminatingagainst JesseWatson, Levy Thomas Pack, orFreddie Holcomb, or any other employee, because ofmembership in or activity on behalf of InternationalUnion of District 50, United Mine Workers ofAmerica, or any other labor organization."2.Substitute the following as the first indentedparagraph of the Appendix attached to the TrialExaminer's Decision:WE WILL NOT discharge or otherwise discriminateagainst JesseWatson, Levy Thomas Pack, orFreddie Holcomb, or any other employee, because ofmembership in or activity on behalf of InternationalUnion of District 50, United Mine Workers ofAmerica, or any other labor organization.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASELouis LIBBIN, Trial Examiner: Upon individual chargesfiled on July 25 and August 18, 19, and 22, 1966, theGeneral Counsel for the National Labor Relations Board,by the Regional Director for Region 26 (Memphis,Tennessee), issued a complaint, dated September 2, 1966,againstMemphis Moldings, Inc., Stairway Div., hereincalled the Respondent. With respect to the unfair laborpractices, the complaint alleges, in substance, that onJuly 22, 1966, Respondent discharged employees JesseWatson, Levy Pack, and Freddie Holcomb, and thereafterrefused to reinstate them, because of their union orconcerted activities, and thereby violated Section 8(a)(1)and (3) of the Act. In its duly filed answer, Respondentadmits the discharges and refusal to reinstate the above-named employees but denies the unfair labor practiceallegations.Pursuant to due notice, a hearing was held at Memphis,Tennessee, on November 8, 1966. All parties appearedand were given full opportunity to participate in thehearing, to introduce relevant evidence, to examine andcross-examine witnesses, to argue orally on the record,and to file briefs. On December 6, 1966, the GeneralCounsel filed a brief, which I have fully considered.For the reasons hereinafter indicated, I find thatRespondent violated only Section 8(a)(1) of the Act.Upon the entire record' in the case, and from myobservation of the demeanor of the witnesses whiletestifying under oath, I make the following:FINDINGS OF FACTTennessee;during the same period it has sold and shippedproducts,valued in excess of $50,000, from its Memphisplant directly to points outside the State of Tennessee.Upon the above admitted facts, I find,as Respondentadmits in its answer,thatRespondent is engaged incommerce within the meaning of Section 2(6) and(7) of theAct.II.THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the record shows, and I find thatInternational Union of District 50, United Mine Workers ofAmerica, herein called the Union, is a labor organizationwithin the meaning of Section 2(5) of the Act.2III.THE UNFAIR LABOR PRACTICESA. Introduction; the IssuesJesseWatson, Freddie Holcomb, and Levy Pack wereemployed by Respondent as combination truckdrivers andplant employees; they drove a truck when there was a loadto be taken out, and worked in the plant along with theother production employees when there were no drivingassignments.Watson began his employment in February1964;Holcomb, in November 1963; and Pack, inSeptember 1962. They were the only employees who drovea truck for Respondent. Sometimes they worked in theplant continuously for several weeks; on other occasions,they might be out on the road for a long period. When theydrove the truck, they were paid 5 cents per mile; whenthey worked in the plant, they were paid $1.35 an hour, thesame rate received by the other production employees.All three employees were members of the Union whichhad a collective-bargaining agreement with Respondent.This agreement terminated by its terms on July 16, 1966.Thereafter, pursuant to due notice, negotiations for a newagreement were undertaken. During the course of thenegotiations, the Union took the position that while thesethree employees were driving a truck, they should be paid7 cents per mile instead of the 5 cents per mile which theywere getting under the old contract. Respondent's positionwas that it could not afford to pay 7 cents per mile. OnJuly 22, 1966, before agreement had been reached on anew contract, General Manager and Vice PresidentHudspeth discharged Watson, Holcomb, and Pack on theasserted ground that the preceding day each one hadrefused to take out a load at the rate of 5 cents per mile.The issues litigated in this proceeding are whether, asalleged in the complaint, these three employees weredischarged (1) because of their union activities or(2) becausetheyengaged in protected concertedactivities.1.THE BUSINESS OF THECOMPANYRespondent is a corporation licensed to do business inTennessee, with a plant in Memphis, Tennessee, where itis engaged in the manufacture of folding staircases anddoorframes. During the 12 months preceding the issuanceof the instant complaint, Respondent has received at itsMemphis plant goods and materials, valued in excess of$50,000, directly from points located outside the State ofII hereby note and correct the following obvious errors in thetypewritten transcript of the testimony P 24, 1.22, p 34,115, p.43, 1 12, change"hour" to "mile",p. 91, 1 15, change "TRIALEXAMINER" to "MR TAYLOR";p.104,15,change"meaning" to"meeting",p 171, 1.3, change "rule"to "route."B. Sequences of Events31.The negotiating meeting of July 11GeneralManager Hudspeth requested and receivedpermission from the union business agent to hold anegotiating meeting in Hudspeth's office concerning thepay to be received by the three employees when2Memphis Moldings, Inc,146 NLRB 265, enfd 341 F 2d 534(C. A. 6)3Unless otherwise indicated, the factual findings in this sectionare basedon evidencewhich is eitherundisputed or admitted 526DECISIONS OF NATIONAL LABOR RELATIONS BOARDperforming their duties Ias truckdrivers This meeting washeld on the morning of July 11, 1966." Only two of thedrivers, Pack and Watson, were present at this meeting, asHolcomb was out of town on a trip at that time. Alsopresent for the Union were Shop Steward Conrad andWilliam Frazier, an employee member of the negotiatingcommitteePack asked Hudspeth about paying 7 cents per mile fordriving because he could not support his family on 5 centsper mile Hudspeth said he could not afford it and couldship cheaper commercially. Pack then asked if he wouldpay 5 cents per mile, $3 a day for expenses, and time spentfor the unloading. Hudspeth did some figuring, and statedthey were trying to make secretaries out of him. He alsotold them that whether they came to an agreement or notthey could not stop him from shipping because in somecases he could ship cheaper anyway, and asked them tothink it over. Pack then stated that he was not going todrive for 5 cents per mile and that he would rather work inthe plant. Hudspeth replied that they did not have anyclassified jobs and that he could consider himself as anemployee in the plant "as of now." Watson agreed withPack and also told Hudspeth that he was not going to drivefor 5 cents per mile anymore and would rather work in theplant.52.Holcomb is informed of July 11 meetingHolcomb had not attended the July 11 meeting becausehe was out of town on a trip. After his return about July 13or 14, Holcomb was informed about the July 11 meetingboth by Pack and by Shop Steward Conrad, was told thatHudspeth would not pay 7 cents per mile, and that Watsonand Pack were not going to drive anymore for 5 cents permileHolcomb agreed to go along with the other driversand stated that he was not going to drive any more for 5cents per mile.63.The July 21 refusal to take out a loadAfter the July 11 meeting, Watson took no more loadsout, and continued to work in the plant until the dischargeof the three men on July 22. After Holcomb was informedof the July 11 meeting and had indicated that he would goalong with the other drivers and not drive any more for 5cents per mile, he too made no more trips and continued towork in the plant until his discharge Pack made one moretrip after the July 11 meeting, commencing on the evening" I deem it unnecessary to resolve the dispute relating to howthe meeting was arrangedfor that day'The findingsin this paragraph are based a composite of themutually consistent and undisputed testimonyof Conrad, Pack,and Watson, all of whom impressed me as credible witnessesHudspeth admitted that they were asking for 7 cents a mile andthat Pack and Watson stated during the course of the negotiationsthat they would not continue to drive for 5 cents a mile Althoughhe at first denied that he told them they could continue to work inthe plant, he later admitted that he might have said it He furtheradmitted that he pointed out to Pack that he had averaged betterthan $100 a week as a combination truckdnver and plantemployee and warned that if Pack continued on only as a plantemployee he might have trouble meeting his obligation on only$54 per week which was what $1 35 per hour amounted toMoreover, Conrad credibly testified without dispute that about aweek after the discharges he told Hudspeth, in response to theof July 11 and returning on July 13 or 14.7 Thereafter, healso worked in the plant until his discharge.On Thursday, July 21, all three men were working in theplant.During the day, Plant Superintendent Tuckerapproached Holcomb, stated that he had a load going out,and asked Holcomb if he "want [ed] it " Holcomb thenasked Tucker if the price was still the same. When Tuckerreplied that it was, Holcomb stated that he did not wantthe load. Tucker did not say anything else, and walkedaway.Tucker then went over to Pack, who was working ondoorframes at the time, stated that he had a load going toBirmingham, and asked Pack if he "want[ed] it." Packasked if the price was still the same When Tucker repliedthat it was, Pack stated that he did not want to take it.Tucker stated that someone had to take it, and walkedaway.Tucker then came up to Watson, stated that he had aload going out, and said that Watson "could take it or leaveit."Watson also asked "if it was for the same price that wehad been driving." Tucker replied that as far as he knew itwas. Watson then said that he "didn't want it for the sameprice." Tucker walked away without anything else beingsaid.4.The discharges on July 22About 3:30 or 4 p.m on July 21, Tucker reported toHudspeth that the truckdrivers had refused to take out theload to Birmingham. Although Tucker admittedly had theauthority to discharge employees, Hudspeth said nothingabout the matter to Tucker at that time. Instead, he hadthe load shipped commercially that day. Hudspethadmitted that he did a good deal of shipping commerciallyboth before and after the discharges.The next morning, July 22, Hudspeth had the three mensummoned to his office,one at atime. In the presence ofSuperintendent Tucker, Hudspeth in each case asked theemployee if he had refused to take out a load when askedby Tucker the preceding day. In the case of Holcomb andPack, the reply was that he had refused to take out a loadat the same rate of pay he had previously been getting. Ineach case, Hudspeth thereupon summarily dischargedHolcomb and Pack. Watson's reply was that he had notrefused, explaining that Tucker had given him the choiceto "take it or leave it" and that he chose not to take it onlyafter Tucker stated that as far as he knew it was still at thesame price. Hudspeth thereupon asked Tucker if that was,the way he had put it to Watson. Tucker replied that itlatter's query, that Hudspeth had stated at the July 11 meetingthat the men could continue to work at the plant,and thatHudspeth replied that he "might have" said it but did not "meanit " Moreover,Hudspeth admitted that he had"a lot" of "loadsshipped commercially " And finally, there was sufficient workavailable at the plant to employ the drivers full time, as isindicated by the fact that two new full-time employees were hiredwithin a week after the discharges, and still more were hiredshortly thereafterUnder all thecircumstances,Ifind thatHudspeth did make the statements attributed to him in the text6While the witnesses were uncertain as to the exact dates onwhich Holcomb was informed of these events, they were certainthat it was after Holcomb returned from his out-of-town trip Theexact dates are not material7Hudspeth admitted that this order had been received beforeJuly 11 but testified that he did not know whether Pack had beenscheduled before the meeting to take this load out MEMPHISMOLDINGS, INC.527was." Hudspeth neverthless also summarily dischargedWatson.C. Contention of the PartiesThe General Counsel contends first that the reasonadvanced by Respondent for discharging these threeemployees was pretextuous and that the true reason fortheir discharge was because of their union activity insupporting theUnion'sdemands in the contractnegotiations for an increase in pay while driving. Secondly,as an additionalalternativeand independent ground, theGeneral Counsel contends that in refusing to drive for 5cents permile, the menwere engaging in a protectedconcerted activity for theirmutual aidand protection, andthat therefore a discharge for engaging in such conduct isviolativeof the Act even in the absence of anydiscriminatorymotivation.Bothcontentionsareencompassedwithin the relevant allegation of thecomplaint.The Respondent contends thatGeneralManagerHudspeth discharged the three employees solely becausethey refused to carry outan assignmenton July 21 to takeout aload at the rate of 5 cents per mile: in so doing, hewas not discriminatorilymotivatedby their unionactivities, at the time of the discharges, he did not knowthat the men had concertedly decided to refuse to driveany more at the rate of 5 cents permile, if infact they had,if they had engaged in such concerted activity, it was notthe type of concerted activity protected by the Act:and, inany event, the discharges should have been processed as agrievance under the contract.D.Concluding FindingsI agree with the Respondent that the record as a wholedoes not support the General Counsel's first contentionthat the discharges were in fact motivated by theemployees' union activities in supporting the Union'snegotiating demands for an increase in pay while driving. Iwillaccordingly recommend dismissal of the 8(a)(3)allegation.However, I do find merit in the second, oralternative,contentionof the General Counsel.At the July 11 negotiating meeting, Pack and Watsonwere clearly engaging in a concerted activity for theirmutual aidand protection when they each took theposition and told Hudspeth that they would no longer driveat the rate of 5 cents per mile. When, upon his return fromhis out-of-town trip, Holcomb was informed of what hadtranspired at this meeting and of the announced position ofPack and Watson, he agreed to go along with the otherdrivers and not drive any more for 5 cents per mile. Thus,Holcomb made common cause and allied himself withPack and Watson in their determination not to drive atthat rate I therefore find that when on July 21 Pack,Watson, and Holcomb each declined to take a load out atthe rate of 5 cents per mile, they were engaging in aconcerted activity for their mutual aid and protection.'On the recordin this case,there is no validity toRespondent's contention that such concerted activity isnot protected by the Act. Thus, the conduct of bothHudspeth and Tucker demonstrates that acceptance ofassignmentsto drive at the rate of 5 cents per mile wasmade optional or voluntary. As previously found, whenPack announced at the July 11 negotiating meeting that hewould no longer drive at 5 cents per mile and preferred towork full time in the plant, Hudspeth stated thathenceforthPack could consider himelf as a plantemployee.Watson then announced that he agreed withPack in this respect and that he too preferred to work inthe plant. Hudspeth gave no indication that Watson or anyother driver would be treated differently from Pack.Moreover, neither at this meeting nor at any other time didHudspeth indicate or even intimate that any disciplinaryaction might follow a refusal to take a load out at the rateof 5 cents per mile. Holcomb took the same position onlyafterthe results of the negotiating meeting werecommunicated to him. Respondent's counsel stipulatedthat Superintendent Tucker stated in his pretrial affidavitthat he heard that the drivers were not going to take out aload any more at the 5-cent-per-mile rate. That Tucker wasaware that acceptance of such anassignmenthad beenmade optional or voluntary is demonstrated by the factthat, contrary to his past practice and procedure,10 he atno time ordered or told the men to carry out the July 21assignment but gave each driver an option as to whether ornot to accept it. Thus, as previously found, he askedHolcomb and Pack, separately, whether they "want[ed]"to take the load out, and he specifically told Watson thathe "could take it or leave it." Only after the men wereinformed, in response to their query, that the rate was still5 cents per mile, did they each exercise their option todecline the assignment. Tucker's further conduct in notgiving any indication of any sense of emergency in thedelivery of this load or that any disciplinary action mightfollow a refusal to accept the assignment, was consistentwith the fact that such an assignment was made optionalor voluntary. Nor did Hudspeth, upon being informed thatsame afternoon of the refusal of the men to accept theassignment,atany time order them to do so. AsRespondent made the acceptance of such an assignmentoptional or voluntary, the drivers were not seeking toimpose on their employer their own conditions ofemployment by refusing to perform such work The Boardhas held that in such circumstances," the concertedactivity of the employees did not lose the protection of theAct. I find that the exercise of the option given to them torefuse to perform the July 21assignmentat the 5-cent-per-mile rate was a concerted activity protected by Section 7of the Act."The findings as to the conversations preceding Watson'sdischarge are based on the credited testimony of WatsonHudspeth at first testified that he did not "recall"Watson statingthat Tucker had given him a choice as to whether he should takethe load out and that Tucker had confirmed it Later in histestimony,he denied that Watson had made such a statement Itisundisputed that Superintendent Tucker was the only otherperson present in the office on this occasion Although Tuckerwas present in the hearing room,Respondent failed to call him asawitness to corroborate Hudspeth's testimonyMoreover,counsel for Respondent stipulated that Tucker had stated in hispretrial affidavit that he had in fact told Watson to "take it orleave it"Under all these circumstances,Ido not creditHudspeth's denialsCf, e g,Walls Manufacturing Company, Inc,137 NLRB1317,enfd 321 F2d 753 (C A D C),cert denied375 U S 923,where the Board held that the activity of an employee in writing acomplaining letter to the health department was concertedactivitymerely because two other employees had approved theletter before it was mailed10Theundisputed testimony shows that in the past Tucker didnot ask the men if they wanted a load,but rather told them thatthey were going to take a load to a certain placeu TheDow Chemical Company,152 NLRB 1150,1152 528DECISIONS OF NATIONAL LABOR RELATIONS BOARDContrary to Respondent's contention, it is immaterialthat Respondent may not have known of the concertednature of the employees' activities at the time of theirdischarge. 12 Thus, the Supreme Court stated inN.L.R.B.v.Washington Aluminum Company, Inc.,370 U.S. 9, 14.We cannot agree that employees necessarily losetheir right to engage in concerted activities under § 7merely because they do not present a specific demandupon their employer to remedy a condition they findobjectionable. The language of § 7 is broad enough toprotect concerted activities whether they take placebefore, after, or at the same time such a demand ismade. To compel the Board to interpret and applythat language in the [niggardly] fashion suggested bythe respondent here would only tend to frustrate thepolicy of the Act to protect the right of workers to acttogether to better their working conditions.Moreover, I am convinced and find, particularly in view ofthe following, that Respondent was aware, or at the veryleast suspected, that the three drivers had agreed not todrive any more at the rate of 5 cents per mile. Thus,Hudspeth knew that Pack and Watson had taken thatposition at the July 11 negotiating meeting. Tucker hadheard that the three men were not going to drive any moreat that rate. Contrary to his past practice, Tucker gaveeach driver the option of accepting or refusing the July 21assignment And finally, Tucker reported to Hudspeth onthe afternoon of July 21 that thetruckdrtvershad refusedto take the load out.By discharging employees Holcomb, Pack, and Watsonforengaging in the protected concerted activity ofexercising the option given to them to decline to take out aload at the rate of 5 cents per mile, conduct protected bySection7oftheAct,RespondenthasviolatedSection 8(a)(1) of the Act.132.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.3.Respondent has not engaged in unfair labor practiceswithin the meaning of Section 8(a)(3) of the Act.THE REMEDYHaving found that the Respondent has engaged incertain unfair labor practices, I shall recommend that itcease and desist therefrom and take certain affirmativeaction which will effectuate the policies of the Act.Having found that Respondent violated Section 8(a)(1) ofthe Act by discharging Levy Pack, Jesse Watson, andFreddie Holcomb on July 22, 1966, because they engagedin concerted activities for theirmutualaid and protection,I shall recommend that Respondent offer them immediateand full reinstatement to their former or substantiallyequivalent positions, without prejudice to their seniority orother rights and privileges, and make them whole for anyloss of earnings they may have suffered as a result of theirunlawful termination, by payment to each of them a sum ofmoney equal to that which each normally would haveearned as wages from the date of their discharge to thedate of Respondent's offer of reinstatement, less the netearningsof each during such period, with backpay andinterest thereon to be computed in the manner prescribedby the Board inF.W. Woolworth Company,90 NLRB 289,andIsis Plumbing & Heating Co.,138 NLRB 716.Upon the foregoing findings and conclusions and theentire record, and pursuant to Section 10(c) of the Act, Ihereby issue the following:RECOMMENDED ORDERIV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the operations of theRespondent described in section I, have a close, intimate,and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labordisputes burdening and obstructing commerce and thefree flow of commerce.CONCLUSIONS OF LAW1.By dischargingLevy Pack,Freddie Holcomb, andJesse Watson onJuly 22, 1966,because they engaged in aprotected concerted activity for their mutual aid andprotection,as setforthin sectionD, supra,Respondenthas interfered with,restrained,and coerced its employeesin the exercise of the rights guaranteed in Section 7 of theAct and thereby has engaged and is engaging in unfairlabor pracices within the meaning of Section 8(a)(1) of theAct.tPlasticsIndustrialProducts, Inc, 139 NLRB 1066, 1073There isno merit to Respondent's additional contention thatthe dischargesshould have beenprocessedas a grievancepursuant to articles 7 and 8 of the agreementArticle 16 of theagreement,entitled "DURATION," provides that the agreementshall remainin effect from July 16, 1965,until and includingJuly 15, 1966, and from year to year thereafterunless either partyshall give noticeof a desireto changeor modify the terms of theRespondent, Memphis Moldings, Inc., Stairway Div.,Memphis, Tennessee, its officers, agents, successors, andassigns, shall:1.Cease and desist from:(a)Discharging or otherwise discriminating against itsemployees for exercising the right guaranteed in Section 7of the Act to engage in concerted activities for their mutualaid or protection.(b) In any like or related manner interfering with,restraining, or coercing its employees in the exercise oftheir rights guaranteed in Section 7 of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act(a)Offer to Levy Pack, Jesse Watson, and FreddieHolcomb immediate and full reinstatement to their formeror substantially equivalent positions, without prejudice toseniority or other rights and privileges previously enjoyed,and make them whole for any loss of pay suffered byreason of their discharge, in the manner set forth in thesection of this Decision entitled "The Remedy."(b)Notify the above-named employees if presentlyserving in the Armed Forces of the United States of theiragreement at least 60 days prior to its expiration date Hudspethadmitted that the Union had given the requisite notice of a desireto change or modify the contract, that the agreement had expiredon June 16,1966,and that negotiations for a new contract beganafter the expiration of the old agreement He further admitted thatno new agreement was executed until after the discharges Ittherefore is clear that no contract was in effect at the time of theemployees'concerted activity and discharge therefore. MEMPHISMOLDINGS, INC.right to full reinstatement upon application in accordancewith the Selective Service Act and the Universal MilitaryTraining and Service Act, as amended, after dischargefrom the Armed Forces.(c)Preserveand, upon request,make available to theBoard or its agents,for examination and copying, allpayrollrecords,socialsecuritypayment records,timecards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Recommended Order.(d)Post at its plant in Memphis, Tennessee, copies ofthe attached notice marked "Appendix."14 Copies of saidnotice, to be furnished by the Regional Director for Region26,afterbeingdulysignedbyRespondent'srepresentative,shallbepostedbyRespondentimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material.(e)Notify the Regional Director for Region 26, inwriting,within20days from the receipt of thisRecommended Order, what steps Respondent has takento comply herewith. 15IT IS FURTHER RECOMMENDED that the complaint bedismissed insofar as it alleges violations of Section 8(a)(3)of the Act.i^ In the event that this Recommended Order is adopted by theBoard, the words "a Decision andOrder"shall be substituted forthe words"the RecommendedOrder of a TrialExaminer" in thenotice In the further event that the Board'sOrder is enforced bya decree of a United StatesCourt of Appeals, the words "a Decreeof the UnitedStatesCourt of AppealsEnforcing an Order" shallbe substituted for the words"a Decision and Order "iS In the event that this RecommendedOrder is adopted by theBoard,thisprovisionshall be modified to read "Notify theRegional Director for Region 26, in writing, within 10 days fromthe date ofthisOrder,what steps Respondent has taken tocomply herewith "529APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the NationalLaborRelations Board, and inorder to effectuate the policies of the National LaborRelationsAct,asamended, we hereby notify ouremployees that:WE WILL NOTdischarge or otherwise discriminateagainst employees for exercising their statutory rightto engage in concerted activities for their mutual aidand protection.WE WILL NOT in any like orrelatedmannerinterfere with,restrain,or coerce employees in theexercise of rights guaranteed in Section 7 of the Act.WE WILL offer to Levy Pack, Jesse Watson, andFreddie Holcombimmediate and full reinstatement totheir former or substantially equivalent positions.without prejudice to their seniority or other rights andprivileges, andmake them whole for any loss ofearningsthey may have sufferedas a resultof theirdischarge.MEMPHIS MOLDINGS, INC.,STAIRWAY Div.(Employer)DatedBy(Representative)(Title)Note: We will notify the above-namedemployees ifpresently serving in the Armed Forces of the United Statesof their rightto full reinstatementuponapplication inaccordancewith the Selective Service Act and theUniversal Military Training and Service Act, as amended,after discharge from the Armed Forces.This noticemust remainposted for 60 consecutive daysfrom the date of posting, and must notbe altered, defaced,or covered by any othermaterial.If employees have any questionconcerningthis noticeor compliancewith its provisions, theymay communicatedirectlywith the Board's Regional Office. 746 FederalOfficeBuilding. 167NorthMain Street.Memphis.Tennessee 38103. Telephone 534-3161.